Citation Nr: 1216165	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  11-05 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to April 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision issued by Pension Management Center at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to dependency and indemnity compensation (DIC) and accrued benefits.  The claims file has since been transferred to the RO in Los Angeles, California.

A timely notice of disagreement was received from the appellant in November 2010.  After a statement of the case (SOC) was issued in March 2011, the appellant perfected her appeal by filing a VA Form 9 substantive appeal in March 2011.  The appellant and her daughter appeared and testified at a March 2012 Travel Board hearing that was held at the Los Angeles RO.  A transcript of those proceedings has been associated with the claims file.

The appellant's appeal also included the issue of entitlement to non-service-connected death pension benefits.  These benefits were granted in a July 2010 decision issued by the Pension Management Center at the St. Paul, Minnesota RO.  As the July 2010 decision constitutes a full grant as to the appellant's claim for non-service-connected death pension benefits, that issue is not presently on appeal before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant is the Veteran's surviving spouse.

2.  The Veteran died on August [redacted], 2008 and the immediate cause of his death was respiratory failure due to pneumonia caused by cirrhosis, which was in turn caused by hepatitis B and C.

3.  Neither the immediate nor the underlying causes of the Veteran's death have been shown to be etiologically related to the Veteran's service or to his service-connected disabilities, nor may it be presumed to have been.

4.  At the time of the Veteran's death, service-connection was not in effect for any disabilities and no claims for service connection were pending.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2011).

2.  There is no legal basis for payment of accrued benefits.  38 U.S.C.A. §§ 5121, 5122 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 , 3.159, 3.351(b)(3), 3.352(a), 3.1000, 3.1003; 17.32 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any error in notification should be presumed prejudicial, and VA has the burden of rebutting this presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO and the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Also, as this appeal concerns a claim for service connection for the cause of the Veteran's death, the Board has also considered the holding of the United States Court of Appeals for Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In this decision, the Court determined that notification in such cases must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Id.

In the present case, the appellant was provided a March 2009 letter which notified her of the information and evidence needed to substantiate and complete claims for accrued benefits, death pension benefits, DIC benefits, and entitlement to increased survivor benefits based on need for aid and attendance or housebound status.  The Veteran was not service-connected for any disabilities at the time of his death.  Therefore, a statement of the conditions for which the Veteran was service-connected was not contained in the March 2009 letter and is unnecessary in this case.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate a claim.  The Veteran's identified and relevant VA and private treatment records, to include the Veteran's death certificate and terminal hospitalization records, have been obtained.  A July 2010 VA Form 21-0820 Report of General Information reflects that the appellant advised that she had sent all of the evidence in her possession.

The Board notes that the Veteran's service records are "fire-related" (i.e., presumably destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri).  Notice to that effect was mailed to the appellant in September 2010.  In that letter, the appellant was asked to provide any service records that were in her possession.  No response in that regard was received from the appellant.  In view of the appellant's prior July 2010 assertion that she had already provided all evidence in her possession, and in the absence of a response to VA's September 2010 letter, it would appear that the appellant does not possess any service records or information that might lead to the recovery or reconstruction of the Veteran's service records.  Under the circumstances, VA is not obliged to undertake further efforts to locate the Veteran's service records.

The Board also notes that a VA physician's review of the claims file and opinion as to the cause of the Veteran's death has not been requested or obtained.   However, as noted in detail below, the appellant has not submitted a prima facie case for service connection for the cause of the Veteran's death, which requires (1) competent medical or objective lay evidence of a current disability and (2) competent medical or lay evidence of a disease or injury during military service. Medical examination is not required if the appellant has not presented a prima facie case for the benefit claimed. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  Therefore, a medical examination is not required at this point.

Overall, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.

II.  Analysis

A.  Entitlement to Service Connection for the Cause of the Veteran's Death

The appellant's application for DIC and accrued benefits was received by VA in August 2008.  At her March 2012 Travel Board hearing, the appellant generally asserted entitlement to DIC but did not allege any specific facts or theories in support of her assertion that the causes of the Veteran's death were related to his active duty service.

A death certificate in the claims file reflects that the Veteran died on August [redacted], 2008.  As the appellant's application for DIC and accrued benefits was received by VA later that month, her claim for accrued benefits is indeed timely.  38 C.F.R. § 3.1000(c).

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2010).

Under 38 C.F.R. § 3.50(b), a "surviving spouse" is defined as a person who was the spouse of the veteran at the time of the veteran's death, and: (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) has not remarried or has not, since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.

The provisions under 38 C.F.R. § 3.53 clarify that temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  Additionally, the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the veteran, then the continuity of cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53.

In this case, a marriage certificate in the claims file documents that the Veteran and appellant were married in July 1955.  Although documentation in the claims file indicates that the Veteran and appellant physically separated and lived apart beginning in the early 1980's, evidence in the claims file indicates that such separation was by mutual consent and not based upon any intent by the appellant to desert the Veteran.  In this regard, statements provided by the claimant in September 1981 and November 1987 express that the claimant remained married to the Veteran.  A July 1990 letter from the claimant's former attorney describes that the Veteran returned to his residence with the claimant every two weeks.  In a July 1995 statement, the appellant's daughter-in-law expresses that, although the Veteran and the claimant had been separated since 1982 and the Veteran now lived at another location with another woman, the Veteran and appellant remained married.  In view of the foregoing legal authorities and evidence, the Board finds that the appellant is the Veteran's surviving spouse and that their separation was by mutual consent and without intent of the claimant to desert the Veteran.  Hence, the Board does not consider the continuity of cohabitation to have been broken for VA purposes.  38 C.F.R. § 3.53. 

In terms of establishing service connection for the cause of a veteran's death, a veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2010).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2010).

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2010); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including cirrhosis of the liver, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As noted above, the Veteran's service records are considered fire-related, and hence, are not available to the Board for consideration.  In such instances, the Board is under a heightened obligation to explain its findings and to carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).   Under the benefit-of-the-doubt rule, when there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  The Board admonishes, however, that the unavailability of service records does not lower the legal standard for proving a case of service connection, but rather, simply increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

In this case, the death certificate identifies the cause of the Veteran's death as being respiratory failure due to pneumonia caused by cirrhosis, which was in turn caused by hepatitis B and C.  Consistent with the findings expressed in the death certificate, ambulance and terminal hospital records from August [redacted], 2008 reflect that the Veteran was transported to Providence Holy Cross Medical Center for severe respiratory distress.  The Veteran was immediately admitted to the hospital's intensive care unit, where respiratory failure due to aspiration pneumonia was diagnosed.  At that time, medical staff counseled the Veteran's family, who agreed to withdraw aggressive medical care and to maintain comfort care.  The Veteran passed away later that evening.

As noted above, the Veteran's service records are unavailable, as they were presumably destroyed by fire.  The earliest post-service treatment records in the claims file pertain to VA hospitalization and treatment received by the Veteran for a depressed left temporal skull fracture that was incurred as a result of a September 1973 personal assault in which the Veteran was struck with a tire iron.  An undated VA treatment record which summarizes the Veteran's VA treatment through March of 1978 reflects that the Veteran was initially hospitalized from October to November 1977 for physical therapy and occupational therapy of disabilities associated with the Veteran's skull fracture injuries.  An undated VA surgical report recites a medical history that includes initial surgery and hospitalization in September 1973 at USC-LAC Hospital for removal of bone fragments and debridement.  The record also reflects that the Veteran had residual right hemiparesis and mixed aphasia which greatly impaired the Veteran's ability to communicate.  In May 1978, the Veteran underwent a second craniotomy.  Subsequent VA treatment records from July 1978 reflect that the Veteran experienced intermittent seizures, apparently as a residual of brain injuries sustained in the 1973 personal assault.  The treatment record also reflects that the Veteran was drinking a great deal of alcohol.  Nonetheless, these records do not reflect complaints of any symptoms associated with cirrhosis or hepatitis, nor do they reflect a diagnosis of such disorders.  Similarly, these records do not reflect any respiratory complaints or the diagnosis of a pulmonary disorder.

The claims file does not reflect any other records for treatment until treatment at Kaiser Permanente in March and April of 2008 for recent seizures.  A March 2008 treatment record reflects that liver function tests revealed nodularity that was consistent with liver cirrhosis.  Blood tests also revealed that the Veteran was positive for hepatitis C and hepatitis B surface antigen.  Nonetheless, the records from Kaiser Permanente do not reflect any opinions as to the time of onset of hepatitis or cirrhosis, nor do they reflect any opinions relating those disorders to the Veteran's active duty service.

Subsequent records from Providence Holy Cross Medical Center reflect that the Veteran was hospitalized at that facility from April to May of 2008 for acute pneumonia.  Although the treatment records identify a prior medical history of hepatitis B and C, head trauma with traumatic brain injury, seizure disorder, urinary tract infection, hepatic encephalopathy, and chronic debilitation, there is no indication in the hospital records that any of those disorders was related in any way to the Veteran's active duty service.  A report of a physical examination performed during the Veteran's hospitalization also notes a history of heavy drinking.  There is no indication in the record as to the cause for the Veteran's drinking or when his history of drinking began.

From June 26, 2008 to July 3, 2008, the Veteran was readmitted to Providence Holy Cross Medical Center for altered mental status.  A CT scan of the brain revealed a right-sided subacute subdural hematoma.  The Veteran underwent a burr hole procedure to drain the hematoma.  Post-operatively, the Veteran apparently experienced various complications.  A June 27, 2008 consultation note shows a diagnosis of anemia.  A June 29, 2008 consultation note reflects a diagnosis of acute renal failure and acute respiratory failure.  Over the remaining course of the Veteran's hospitalization, the anemia and acute renal and respiratory failure responded to treatment and resolved.

On August [redacted], 2008, the Veteran was transported by ambulance to Providence Holy Cross Medical Center after being found in his bed in severe respiratory distress.  The Veteran was admitted immediately to the intensive care unit, where he was diagnosed with respiratory failure due to aspiration pneumonia.  At that time, medical staff counseled the Veteran's family, who agreed to withdraw aggressive medical intervention and to continue with comfort care.   The Veteran passed away later that evening.

Overall, the evidence in the claims file does not contain any opinions that the Veteran's hepatitis B and C, cirrhosis, or pneumonia were either etiologically related to his active duty service.  A review of the records in the claims file does not indicate any clinical findings that would suggest such a relationship.  Additionally, the appellant does not make any specific allegations, either in her claims submissions or at her Travel Board hearing testimony, that would support such an etiological relationship contentions in that regard.  Simply, there is no evidence in the record that the identified causes of the Veteran's death are related in any way to his active duty service.  In the absence of such evidence, service connection for the cause of the Veteran's death is denied.   In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

B.  Entitlement to Accrued Benefits

In support of her claim for accrued benefits, the appellant simply asserts at her Travel Board hearing that her claim was timely filed within one year of the Veteran's death, as required under 38 C.F.R. § 3.1000(c); hence, she argues that she is entitled to receive any benefits that were due to the Veteran at the time of his death.  She does not, however, allege any specific facts or point to any specific benefits to which she believes she is entitled or any claims for benefits that were pending at the time of the Veteran's death.

The laws and regulations governing claims for accrued benefits state that, upon the death of a veteran, his or her lawful surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121 (West 2007); 38 C.F.R. § 3.1000 (2007).  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  The Federal Circuit noted that this conclusion comported with the decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application.  Id. at 1300.

An application for accrued benefits must be filed within one year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by a surviving spouse is deemed to include a claim for any accrued benefits. 38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  However, applicable law and VA regulations further stipulate that for claims filed for death benefits, a specific claim in the form prescribed by the Secretary must be filed in order for death benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2007); 38 C.F.R. § 3.152(a).

In this case, the appellant's claim for accrued benefits were received in August 2008, less than a month after the Veteran's death.  As such, the Board agrees that the appellant's claim for accrued benefits is timely under 38 C.F.R. § 3.1000(c). 

 Although the appellant has met the filing requirement for entitlement to accrued benefits, the Board finds that there is no legal basis upon which to award the appellant accrued benefits.  In this regard, the Board again notes that service connection was not in effect for the Veteran for any disabilities at the time of his death.

The Board also observes that the Veteran filed a claim for service connection for a claimed left knee disorder in July 1978.  In a September 1978 rating decision, that issue was deferred, pending receipt of the Veteran's service treatment records.  In a February 1979 letter, the Veteran was notified that VA had been unable to obtain his service treatment records and requested the  Veteran to provide alternative evidence showing the in-service incurrence or aggravation of the claimed left knee injury.  The letter advised further that the requested evidence was required in order for VA to take further action on the claim.  Nonetheless, a review of the documents in the claims file indicates that a response to the February 1979 letter was never received from the Veteran.  

In instances where evidence requested in connection with an original claim is not furnished within one year after the date of request, a claim will be considered abandoned.  38 C.F.R. § 3.158 . Although VA "is under an affirmative duty to assist claimants in understanding how to file for benefits and what evidence is required," claimants "have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits."  Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Consequently, "[w]here the VA notifies a claimant of the need for further evidence and the claimant fails to respond within one year of that notice, the claim is deemed to have been abandoned."  Id.  In the absence of a response from the Veteran to VA's February 1979 letter, the Board finds that the Veteran's claim for service connection for a left knee disorder was abandoned and does not remain pending.  In October 1983, the RO made a rating decision that denied service connection for a left knee injury, noting that no evidence had been submitted to support the claim.  Further, documentation in the claims file does not indicate that the Veteran filed any other claims for service connection.    

The Board notes that the September 1978 rating decision granted the Veteran non-service-connected disability (NSC) pension benefits, effective from February 9, 1978, for non-service-connected disabilities related to brain injuries sustained in his 1973 personal assault.  NSC pension benefits were paid to the Veteran based upon his need for aid and attendance.  Documentation in the claims file reflects that the appellant t made repeated requests for apportionment of the Veteran's NSC pension benefits in August 1981, October 1985, October 1987, and July 1990; however, these requests were denied in decisions issued in October 1981, February and November 1986, February 1988, and August 1995 respectively.

Subsequent documentation through the Veteran's death in August 2008 does not indicate any disruption or termination in the payment of the Veteran's NSC pension benefits.  In August 2008, VA was notified of the Veteran's death on August [redacted], 2008.  An August 2008 letter addressed to the Veteran's estate expresses that the Veteran's VA benefits were being terminated, effective from August 1, 2008.  After the appellant's pending claim was received, a December 2010 decision awarded the appellant a payment of $814.00, issued to cover payment of NSC pension benefits that had been due to the Veteran for August 2008, the month of his death.

Overall, to the extent that the Veteran was owed periodic payment for NSC pension benefits for the month of August 2008 at the time of his death, such payment was apparently made to the appellant in December 2010.  Otherwise, there is no evidence in the claims file showing that the Veteran was entitled to any other payment of periodic monetary benefits at the time of his death.  Additionally, the appellant does not point out any specific unpaid benefits or make any specific factual allegations, that support entitlement to any accrued benefits.  In the absence of such evidence, accrued benefits are denied.  Once again, in reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is not applicable in this case because the preponderance of the evidence is against the appellant's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied.

Accrued benefits are denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


